 

Exhibit 10.2

 

EXECUTION VERSION

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated this 7th day of July, 2017
(the “Effective Date”), by and among Immune Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and MEF I, L.P. (the “Holder”).

 

WHEREAS, the Holder entered into that certain Assignment Agreement, dated as of
even date herewith (the “Assignment Agreement”), by and among, the Company,
Immune Pharmaceuticals USA Corp., the subsidiaries and guarantor of the
foregoing entities, and Hercules Capital, Inc. (fka, Hercules Technology Growth
Capital, Inc.), a Maryland corporation (“Hercules”);

 

WHEREAS, pursuant to the Assignment Agreement, Hercules assigned all of its
rights, title, and interests contained in that certain Loan and Security
Agreement, dated July 29, 2015, as amended (the “Loan Agreement”), by and among
the Company, Immune Pharmaceuticals USA Corp., the subsidiaries and guarantor of
the foregoing entities, and Hercules, to Holder, along with all rights, title,
and interests contained in the ancillary transaction documents;

 

WHEREAS, pursuant to the Assignment Agreement, Holder is now deemed the lender
of the Two Million Nine Hundred Seventy-Four Thousand One Hundred Fifty-Eight
and 50/100 Dollars ($2,974,158.50) outstanding under the Loan Agreement (the
“Loan”);

 

WHEREAS, the Loan is evidenced by that certain Secured Term Promissory Note (the
“Note”);

 

WHEREAS, pursuant to the Assignment Agreement the Holder beneficially owns and
holds the Note, as set forth on Exhibit A hereto (the “Securities”);

 

WHEREAS, the Holder desires to exchange the Securities for one of the Company’s
Senior Secured Convertible Promissory Notes (the “Exchange Securities”) as set
forth on Exhibit B, and the Company desires to issue the Exchange Securities in
exchange for the Securities, all on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, the reliance upon the representations made by the Holder and the
Company in this Agreement, the transactions contemplated by this Agreement are
such that the offer and exchange of securities by the Company under this
Agreement will be exempt from registration under applicable United States
securities laws as a result of this exchange offer being undertaken pursuant to
Section 3(a)(9)of the Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Holder hereby agree as follows:

 

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement: (a) capitalized terms that are not otherwise
defined herein have the meanings given to such terms in the Note (as defined
herein), and (b) the following terms have the meanings set forth below:

 

 

 

  

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Conversion Price” shall have the meaning ascribed to such term in the Exchange
Securities.

 

“Conversion Shares” shall have the meaning ascribed to such term in the Exchange
Securities. For the avoidance of doubt, such Conversion Shares includes all
shares of Common Stock issued and issuable pursuant to the terms of the Note,
including without limitation, shares of Common Stock issued and issuable in lieu
of the cash payment of interest, if any, on the Note in accordance with the
terms of the Note, in each case without respect to any limitation or restriction
on the conversion of the Note.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

 2 

 

  

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange, (or any successors to any of the
foregoing).

 

Section 1. Exchange. Subject to and upon the terms and conditions set forth in
this Agreement, Holder agree to surrender to the Company the Securities (other
than any Securities or portions thereof which have previously been or repaid in
cash pursuant to their terms) and, in exchange therefore, the Company shall
issue to the Holder the Exchange Securities (each, an “Exchange”).

 

1.1 Closing. On the date hereof (the “Closing Date”), the Company will issue and
deliver (or cause to be issued and delivered) the Exchange Securities to the
Holder, or in the name of a custodian or nominee of the Holder, or as otherwise
requested by the Holder in writing, and the Holder will surrender to the Company
an equal amount of the Securities.

 

1.2 Section 3(a)(9). Assuming the accuracy of the representations and warranties
of each of the Company and the Holder set forth in Sections 2 and 3 of this
Agreement, the parties acknowledge and agree that the purpose of such
representations and warranties is, among other things, to ensure that the
Exchange qualifies as an exchange of securities under Section 3(a)(9)of the
Securities Act.

 

 3 

 

  

1.3 Legal Opinion. At the Closing the Company shall have a legal opinion of its
counsel, substantially in the form of Exhibit C attached hereto. Such opinion
shall opine on the availability of an exemption from registration under the
Securities Act as it relates to the Exchange, the tacking of the holding period
of the Exchange Securities to the original issuance date of the Securities under
Rule 144 and other matters reasonably requested by the Holder.

 

1.4 At the Closing, the Company shall provide in substantially in the form of
Exhibit D attached hereto, a non-shell representation letter. Such letter shall
represent that the Company is not and has not been an entity that fits within
the definition of a “shell company” under Section 12b-2 of the Exchange Act and
Rule 144.

 

1.5 At the Closing, the Company shall provide an irrevocable transfer agent
instruction letter, in substantially in the form of Exhibit E attached hereto,

 

Section 2. Representations and Warranties of the Company. Except as set forth in
the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company, represents and warrants to the Holder that:

 

(a)   Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each any subsidiary of the
Company as set forth on Schedule 3.1(a) and shall, where applicable, also
include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof (a “Subsidiary”) free and clear of any liens, and all of
the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents (as defined in the Note) shall be disregarded.

 

(b)   Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document; (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole; or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

  

 4 

 

  

(c)   Authorization; Enforcement.  The Company has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders or members in connection herewith or therewith other than
in connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(d)   No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other transaction documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents; (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien (except liens in favor of the Holder) upon any of the
properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected; or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

  

 5 

 

  

(e)   Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, and
(ii) the filing of Form D and 8-K with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

 

(f)   Issuance of the Securities.  The Securities are duly authorized, validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.  The Exchange Securities are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.

 

(g)   Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of shares
of Common Stock owned beneficially, and of record, by Affiliates of the Company
as of the date hereof. Except as set forth on Schedule 3.1(g), the Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. Except as set forth on Schedule 3.1(g), other than with regards to
an Exempt Issuance (as defined in the Note), no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities and securities
issued to employees, officers or directors, or former employees, officers or
directors and other service providers or former service providers of the Company
pursuant to the Equity Incentive Plan or otherwise, there are no outstanding
options, warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  Except as
set forth on Schedule 3.1(g), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Holder) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities.  Other than as set forth
on Schedule 3.1(g), there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 

 6 

 

  

(h)   SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”).  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

(i)          Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the filing of the Company’s Form 10-Q for the period ended
March 31, 2017, except as set forth on Schedule 3.1(i): (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect; (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission; (iii) the Company has not altered its method of accounting; (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock; and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to any stock option plan or as set forth in the SEC Reports.  Except
for the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 7 

 

  

(j)   Litigation.   Except as set forth on Schedule 3.1(j), there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect, and neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company that is likely to lead to action that can reasonably be expected to
result in a Material Adverse Effect. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)   Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

 8 

 

  

(l)   Compliance.  Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived); (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority; or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(m)   Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n)   Title to Assets.  Except as set forth on Schedule 3.1(n), the Company and
the Subsidiaries have good and marketable title in fee simple to all real
property owned by them and good and marketable title in all personal property
owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all liens, except for (i) liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and (ii) liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

 

(o)   Intellectual Property.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports, all as necessary or required for use in connection with
their respective businesses as presently conducted and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). None of, and neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of, the Intellectual Property
Rights has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned, within two (2) years from the date of this
Agreement.  Neither the Company nor any Subsidiary has received, since the date
of the latest audited financial statements included within the SEC Reports, a
written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
could not have or reasonably be expected to not have a Material Adverse Effect.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 9 

 

  

(p)   Transactions with Affiliates and Employees.  Except for any Exempt
Issuances, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered; (ii) reimbursement for expenses incurred on behalf of the
Company; and (iii) other employee benefits, including stock option or stock
award agreements under the Equity Incentive Plan.

 

(q)   Sarbanes-Oxley; Internal Accounting Controls.  Except as set forth on
Schedule 3.1(q), the Company and the Subsidiaries are in compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof and as of the applicable Closing Date. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company that have materially affected, or
is reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.

 

 10 

 

  

(r)   Certain Fees.  Other than as set forth on Schedule 3.1(r), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Holder shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.

 

(s)   Private Placement.  Assuming the accuracy of the Holder’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Holder as contemplated hereby. The issuance and sale of the Securities hereunder
does not contravene the rules and regulations of the Trading Market.

 

(t)   Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(u)   Registration Rights.   Except as set forth on Schedule 3.1(u), no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiaries.

 

(v)   Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

 11 

 

  

(w)   Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Holder as a result of the Holder and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Securities and the Holder’s ownership of the Securities.

 

(x)   Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Holder or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.    The Company acknowledges and agrees that no Holder
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

 

(y)   No Integrated Offering. Assuming the accuracy of the Holder’s
representations and warranties set forth in this Section 2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(z)   No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Holder and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.

 

 12 

 

  

(aa)   Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is  in violation of law; or (iv) violated in any
material respect any provision of FCPA.

 

(bb)   Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(bb) of the Disclosure Schedules.  To the knowledge and belief of
the Company, such accounting firm is a registered public accounting firm as
required by the Exchange Act.

 

(cc)   No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company.

 

(dd)   Acknowledgment Regarding Holder’s Purchase of Securities.  The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Holder is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by any Holder or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Holder’s purchase of the Securities. The Company further represents to the
Holder that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

  

(ee)   Regulation M Compliance.  The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

(ff)   Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company's stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

 13 

 

  

(gg)   Office of Foreign Assets Control.  Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(hh)   U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon a Holder’s request.

 

(ii)   Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

(kk) Seniority. No Indebtedness or other claim against the Company is senior to
the Loan Agreement in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).

 

 14 

 

  

(ll) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(mm) Promotional Stock Activities. Neither the Company, its officers, or any
affiliates or agents of the Company have engaged in any stock promotional
activity that could give rise to a complaint or inquired by the Securities and
Exchange Commission alleging (i) a violation of the anti-fraud provisions of the
federal securities laws, (ii) violations of the anti-touting provisions, (iii)
improper “gun-jumping; or (iv) promotion without proper disclosure of
compensation.

 

(nn) Withdrawal or Payments of Cash. Neither the Company, its officers, or any
affiliates or agents of the Company have withdrawn or paid cash to any Person in
an aggregate amount that exceeds Five Thousand Dollars ($5,000).

 

Section 3. Representations and Warranties of the Holder. The Holder represents
and warrants to the Company that:

 

3.1 Ownership of the Securities. The Holder is the legal and beneficial owner of
its pro-rata portion of the Securities. The Holder paid for the Securities, and
has continuously held the Securities since its issuance or purchase. The Holder,
individually or through an affiliate, owns the Securities outright and free and
clear of any options, contracts, agreements, liens, security interests, or other
encumbrances.

 

3.2 No Public Sale or Distribution. The Holder is acquiring its pro-rata portion
the Exchange Securities in the ordinary course of business for its own account
and not with a view toward, or for resale in connection with, the public sale or
distribution thereof; provided, however, that by making the representations
herein, the Holder does not agree to hold any of the Exchange Securities for any
minimum or other specific term and reserves the right to dispose of the Exchange
Securities at any time in accordance with an exemption from the registration
requirements of the Securities Act and applicable state securities laws. The
Holder does not presently have any agreement or understanding, directly or
indirectly, with any person to distribute, or transfer any interest or grant
participation rights in, the Securities or the Exchange Securities.

 

3.3 Accredited Investor and Affiliate Status. At the time the Holder was offered
the Exchange Securities, it was, as of the date hereof, it is, and as of the
date it converts the Exchange Securities, it will be, an “accredited investor”
as that term is defined in Rule 501 of Regulation D under the Securities Act.
The Holder is not, and has not been, for a period of at least three (3) months
prior to the date of this Agreement (a) an officer or director of the Company,
(b) an “affiliate” of the Company (as defined in Rule 144) (an “Affiliate”) or
(c) a “beneficial owner” of more than 10% of the common stock (as defined for
purposes of Rule 13d-3 of the Exchange Act).

 

 15 

 

  

3.4 Reliance on Exemptions. The Holder understands that the Exchange is being
made in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to complete the Exchange and to
acquire its pro-rata portion of the Exchange Securities.

 

3.5 Information. The Holder has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the Exchange which have been requested by the Holder. The Holder has been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Holder or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein. The Holder
acknowledges that all of the documents filed by the Company with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act that have been posted on the
SEC’s EDGAR site are available to the Holder, and the Holder has not relied on
any statement of the Company not contained in such documents in connection with
the Holder’s decision to enter into this Agreement and the Exchange.

 

3.6 Risk. The Holder understands that its investment in the Exchange Securities
involves a high degree of risk. The Holder is able to bear the risk of an
investment in the Exchange Securities including, without limitation, the risk of
total loss of its investment. The Holder has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the Exchange.

 

3.7 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement in connection with the Exchange or the
fairness or suitability of the investment in the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the Exchange Securities.

 

3.8 Organization; Authorization. The Holder is duly organized, validly existing
and in good standing under the laws of its state of formation and has the
requisite organizational power and authority to enter into and perform its
obligations under this Agreement.

 

3.9 Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with its terms. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby (including, without limitation, the irrevocable surrender of
the Securities) will not result in a violation of the organizational documents
of the Holder.

 

 16 

 

  

3.10 Prior Investment Experience. The Holder acknowledges that it has prior
investment experience, including investment in securities of the type being
exchange, including the Securities or the Exchange Securities, and has read all
of the documents furnished or made available by the Company to it and is able to
evaluate the merits and risks of such an investment on its behalf, and that it
recognizes the highly speculative nature of this investment.

 

3.11 Tax Consequences. The Holder acknowledges that the Company has made no
representation regarding the potential or actual tax consequences for the Holder
which will result from entering into the Agreement and from consummation of the
Exchange. The Holder acknowledges that it bears complete responsibility for
obtaining adequate tax advice regarding the Agreement and the Exchange.

 

3.12 No Registration, Review or Approval. The Holder acknowledges, understands
and agrees that its pro-rata portion of the Exchange Securities are being
exchanged hereunder pursuant to an exchange offer exemption under Section
3(a)(9)of the Securities Act.

 

Section 4. Conditions Precedent to Obligations of the Company. The obligation of
the Company to consummate the transactions contemplated by this Agreement is
subject to the satisfaction on each Closing Date of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Holder with prior written notice thereof:

 

4.1 Delivery. The Holder shall have delivered to the Company the Securities.

 

4.2 No Prohibition. No order of any court, arbitrator, or governmental or
regulatory authority shall be in effect which purports to enjoin or restrain any
of the transactions contemplated by this Agreement.

 

4.3 Representations. The accuracy in all material respects when made and on the
applicable Closing Date of the representations and warranties of the Holder
contained herein (unless as of a specific date therein).

 

Section 5. Conditions Precedent to Obligations of the Holder. The obligation of
the Holder to consummate the transactions contemplated by this Agreement is
subject to the satisfaction on each Closing Date of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the applicable Holder at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

5.1 No order of any court, arbitrator, or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Agreement;

 

 17 

 

  

5.2 The accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein);

 

5.3 All obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;

 

5.4 There is no event of default then existing on the Securities on such date;
and

 

5.5 From the date hereof to the relevant Closing Date, trading in the Company’s
common stock shall not have been suspended by the SEC or any trading market and,
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any trading market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Holder makes it impracticable or inadvisable to
purchase the Exchange Securities at the closing.

 

5.6 The Company consents to the filing of a UCC-3 Financing Statement Amendment
in the appropriate jurisdictions to evidence and perfect Holder’s security
interests in the Collateral (as defined in the Loan Agreement).

 

Section 6. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed under the laws of the state of New York, without regard to
principles of conflicts of law or choice of law that would permit or require the
application of the laws of another jurisdiction. The Company and the Holder each
hereby agrees that all actions or proceedings arising directly or indirectly
from or in connection with this Agreement shall be litigated only in the Supreme
Court of the State of New York or the United States District Court for the
Southern District of New York located in New York County, New York. The Company
and the Holder each consents to the exclusive jurisdiction and venue of the
foregoing courts and consents that any process or notice of motion or other
application to either of said courts or a judge thereof may be served inside or
outside the State of New York or the Southern District of New York by generally
recognized overnight courier or certified or registered mail, return receipt
requested, directed to such party at its or his address set forth below (and
service so made shall be deemed “personal service”) or by personal service or in
such other manner as may be permissible under the rules of said courts. THE
COMPANY AND THE HOLDER EACH HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.

 

 18 

 

  

Section 7. Indemnification of Holder. Subject to the provisions of this Section
7, each of the Company, shall indemnify and hold the Holder and its directors,
officers, managers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, managers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Holder Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Holder Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by any Company in this Agreement or in
the other document related to this exchange or (b) any action instituted against
Holder Parties in any capacity, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Holder Party,
with respect to any of the transactions contemplated by this exchange (unless
such action is based upon a breach of such Holder Party’s representations,
warranties or covenants under the exchange or any agreements or understandings
such Holder Party may have with any such stockholder or any violations by such
Holder Party of state or federal securities laws or any conduct by such Holder
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Holder Party in respect
of which indemnity may be sought pursuant to this Agreement, such Holder Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Holder Party. Any Holder Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Holder
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Holder Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Holder Party under this Agreement (y) for
any settlement by a Holder Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Holder Party’s breach of its representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Holder Party may have with any such stockholder or any violations by such
Holder Party of state or federal securities laws or any conduct by such Holder
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance. The indemnification required by this Section 7 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred however, each Holder
Party who receives such interim payment agrees to reimburse the Company for any
such payment made by the Company to such Holder Party if it is finally
determined in such action or proceeding that such Holder Party is not entitled
to indemnification pursuant to this Section 7. The indemnity agreements
contained herein shall be in addition to any cause of action or similar right of
any Holder Party against any Company or others and any liabilities the Company
may be subject to pursuant to law.

 

Section 8. Fees and Expenses.   Except as expressly set forth below, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company acknowledges and agrees that it was obligated to previously pay to
Holder’s legal counsel a cash deposit of Fifteen Thousand Dollars ($15,000) for
its initial legal fees and initial out of pocket due diligence costs.
Notwithstanding the foregoing, the Company shall pay: (i) the Holder’s legal
counsel for all of its legal fees and all of its out of pocket due diligence
costs; and (ii) all transfer agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any conversion or exercise notice delivered by the Holder), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Exchange Securities to the Holder.

 

 19 

 

  

Section 9. Certain Transactions. The Holder covenants that neither it, nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any “short sales” as defined in Rule 200 of Regulation SHO under the
Exchange Act of any of the Company’s securities during the period commencing
with the execution of this Agreement and ending on the later of (i) the Maturity
Date (as defined in the Exchange Securities) or (ii) the date that the Exchange
Securities are no longer outstanding (provided that this provision shall not
prohibit any sales made where a corresponding Notice of Conversion (as defined
in the Exchange Securities) is tendered to the Company and the shares received
upon such conversion or exercise are used to close out such sale).

 

Section 10. Certificates. Certificates evidencing the shares of the Company’s
common stock underlying the Exchange Securities (the “Underlying Shares”) shall
not contain any legend: (i) while a registration statement covering the resale
of such security is effective under the Securities Act; (ii) following any sale
of such Underlying Shares pursuant to Rule 144; or (iii) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after any of the events described in (i)-(iii) in the
preceding sentence if required by the Company’s transfer agent to effect the
removal of the legend hereunder (with a copy to the Holder and its broker). If
all or any portion of an Exchange Security is converted at a time when there is
an effective registration statement to cover the resale of the Underlying
Shares, or if such Underlying Shares may be sold under Rule 144 or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Underlying Shares shall be issued free of all
legends.  The Company agrees that following the Effective Date or at such time
as such legend is no longer required under this Section, it will, no later than
two Trading Days following the delivery by the Holder to the Company or the
Company’s transfer agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend, deliver or cause to be delivered
to the Holder a certificate representing such shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Company’s transfer agent that enlarge the
restrictions on transfer set forth in this Section.  Certificates for Underlying
Shares subject to legend removal hereunder shall be transmitted by the Company’s
transfer agent to the applicable Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company System as directed by the Holder.

 

Section 11. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

 20 

 

  

Section 12. Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 13. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Section 14. Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, its affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Holder make any representation, warranty, covenant or
undertaking with respect to such matters; provided, however, that all
representations and warranties contained in the Loan Agreement, shall be
incorporated herein. No provision of this Agreement may be amended other than by
an instrument in writing signed by each of the Company and the Holder. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.

 

Section 15. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; or (b) one calendar day (excluding Saturdays, Sundays, and
national banking holidays) after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same.

 

The addresses for such communications shall be:

 

If to the Company:

Immune Pharmaceuticals, Inc.

550 Sylvan Avenue, Suite 101

Englewood Cliffs, NJ 07632

Attn: Elliot Maza, Interim CEO

 

If to the Holder:

 

MEF I, L.P.

c/o Magna

40 Wall Street

New York, NY 10005

Attn: Marc Manuel

 

 21 

 

  

With a copy (which shall not constitute notice) to:

 

Robinson Brog Leinwand Greene Genovese & Gluck P.C.
875 Third Avenue, 9th Floor
New York, NY 10022
Attn: David E. Danovitch, Esq.

 

or to such other address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change.

 

Section 16. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Exchange Securities. The Holder may assign some
or all of their rights hereunder without the consent of any of the Company, in
which event such assignee shall be deemed to be the Holder hereunder with
respect to such assigned rights.

 

Section 17. No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 18. Survival of Representations. The representations and warranties of
the Company and the Holder contained in Sections 2 and 3, respectively, will
survive the closing of the transactions contemplated by this Agreement.

 

Section 19. Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 20. Securities Laws Disclosure; Publicity. The Company shall by 9:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof file a Current Report on Form 8-K, including the transaction documents as
exhibits thereto, with the Commission within the time required by the Exchange
Act. From and after the filing of such 8-K, the Company represents to the Holder
that it shall have publicly disclosed all material, non-public information
delivered to the Holder by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the transaction documents. The Company and the
Holder shall consult with each other in issuing any press releases with respect
to the transactions contemplated hereby, and neither the Company nor any Holder
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of the Holder, or include the name
of the Holder in any filing with the Commission or any regulatory agency or
trading market, without the prior written consent of the Holder, except: (a) as
required by federal securities law in connection with any registration statement
contemplated by this Agreement and (b) to the extent such disclosure is required
by law or trading market regulations, in which case the Company shall provide
the Holder with prior notice of such disclosure permitted under this clause (b).

 

[Signature Page Follows]

 

 22 

 

  

IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
date first written above.

 

Immune Pharmaceuticals, Inc.

 

By:       Name: Elliot Maza     Title: Interim Chief Executive Officer        
MEF I, L.P.         By:       Name: Marc Manuel     Title: MD, Global Head of
Equities       On Behalf of Magna Management  

 

 23 

 

  

SCHEDULE 3.1(a)

List of Subsidiaries

 

Name of Entity  Jurisdiction of
Incorporation  Ownership  Immune Pharmaceuticals Ltd.  Israel   100% Immune
Oncology Pharmaceuticals  Delaware   100% Cytovia Inc.  Delaware   100% Maxim
Pharmaceuticals, Inc.  Delaware   100% Immune Pharmaceuticals USA Corp. 
Delaware   100%

 

 24 

 

 

SCHEDULE 3.1(g)

 

Immune Pharmaceuticals Inc.   Capitalization Table      Shares        Common as
of 7/5/17   9,964,301  Preferred   -  Warrants as of 3/31/17   632,080 
     Options as of 3/31/17      500,437       Total   10,796,818 

 

Right of First Refusal, Preemptive Right, Right of Participation or Similar

 

Right of first refusal to EMA Financial, LLC, a Delaware limited liability
company (“EMA”), pursuant to that certain Securities Purchase Agreement, dated
April 10, 2017.

 

Agreements with Resets

 

Warrant issued to EMA, dated April 10, 2017.

 

 25 

 

  

SCHEDULE 3.1(i)

Material Changes; Undisclosed Events, Liabilities or Developments

 

None.

 

 26 

 

  

SCHEDULE 3.1(j)

Litigation

 

As disclosed in the Company’s Quarterly Report on Form 10-Q, filed with the
Securities and Exchange Commission on June 14, 2017.

 

On May 30, 2017, the Company received a summons from the bankruptcy
court-liquidator to appear before the commercial court of Evry, France on
September 19, 2017, relating to amounts due on a MabLife SAS loan for
approximately $400,000. This has been disclosed in the Company’s Quarterly
Report on Form 10-Q, filed with the Securities and Exchange Commission on June
14, 2017.

 

 27 

 

  

SCHEDULE 3.1(n)

Title to Assets

 

Security interests of Hercules, pursuant to that certain Loan and Security
Agreement, dated July 29, 2015.

 

 28 

 

  

SCHEDULE 3.1(q)

Sarbanes-Oxley; Internal Accounting Controls

 

Material weaknesses as disclosed in the Company’s Quarterly Report on Form 10-Q,
filed with the Securities and Exchange Commission on June 14, 2017.

 

 29 

 

  

SCHEDULE 3.1(r)

Certain Fees

 

None.

 

 30 

 

  

SCHEDULE 3.1(u)

Registration Rights

 

Registration Rights for EMA, pursuant to that certain Registration Rights
Agreement, dated April 10, 2017. Registration Statement on Form S-1 filed with
the Securities and Exchange Commission on June 30, 2017.

 

The Company has limitations on additional indebtedness that it may incur per the
Maxim Group LLC “PIPE” offering, which closed on May 4, 2017.

 

 31 

 

  

SCHEDULE 3.1(bb)

Accountants

 

BDO USA, LLP.

 

 32 

 

  

SCHEDULE 3.1(ff)

Stock Option Plans

 

On May 10, 2017, the Company’s Board of Directors granted Elliot Maza an option
under the Immune Pharmaceuticals Inc. 2015 Equity Incentive Plan to purchase
30,000 shares of the Company’s common stock, which may only be exercised
following stockholder approval of a resolution to expand the sublimit of options
that may be issued to a director within a single calendar year.

 

 33 

 

  

Exhibit A

 

Securities

 

 34 

 

  

Exhibit B

 

Exchange Securities

 

 35 

 



 

EXHIBIT C

 

Form of Legal Opinion

 

 36 

 

  

EXHIBIT D

 

Form of Non-Shell Representation Letter

 

 37 

 

  

EXHIBIT E

 

Form of Irrevocable Transfer Agent Instruction Letter

 

 38 

 